Citation Nr: 0824749	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-22 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Weaver

INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that declined to reopen the appellant's claim 
for service connection for a low back disability because new 
and material evidence had not been received.   

This case was previously before the Board in April 2008.  It 
was remanded so that the veteran could have an opportunity to 
schedule a hearing before the Board.  The veteran withdrew 
his request for a hearing in a letter submitted in June 2008.

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the 
various characterizations of the issue throughout the appeal, 
the Board must make an independent determination as to 
whether new and material evidence has been presented to 
reopen the claim for service connection before reaching the 
merits of the claim.  


FINDINGS OF FACT

1.  The claim for service connection for a back injury was 
previously denied in a March 1973 decision.  The appellant 
did not appeal that decision.

2.  The record does not contain any new evidence that relates 
to an unestablished fact necessary to substantiate the claim 
or raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.	The March 1973 rating decision that denied service 
connection for a back injury is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.	New and material evidence has not been received to reopen 
a claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in the context of a claim to reopen a previously denied 
claim for service connection, the notice requirements of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159 require VA to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Court further held that the 
failure to provide notice of what constitutes material 
evidence in this context would generally be the type of error 
that has the natural effect of producing prejudice because it 
would constitute a failure to provide a claimant notice of a 
key element of what it takes to substantiate a claim to 
reopen.

The duty to notify should be satisfied prior to the initial 
unfavorable decision on the claim by the RO.  However, notice 
errors may be cured through the issuance of a fully compliant 
notice that is followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of compliant notice followed by 
readjudication of the claim by the RO); Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

In this case, the duty to notify was not satisfied prior to 
the August 2004 adjudication.  It was however satisfied 
subsequently by a statement of the case sent to the veteran 
in May 2005.  That document met the requirements set forth by 
the Court in Kent and discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  The claim was then 
readjudicated by the RO in a December 2005 supplemental 
statement of the case.  Hence, VA satisfied the notice 
provisions of the law.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has also satisfied 
the duty to assist provisions of the law.  

New and Material Evidence

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103.  A finally adjudicated claim may only be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  New evidence means existing evidence 
not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant first submitted a claim for service connection 
for a back injury in January 1973.  He asserted that he 
sustained the injury when he fell out of a truck while in 
Vietnam in March 1971.  Although a VA examination from 
February 1973 showed that the veteran had a current back 
disability, namely bilateral spondylosis and 
spondylolisthesis of L5 over S1, the record did not show that 
the condition was incurred during service.  The veteran's 
service medical records were devoid of complaints of or 
treatment for back pain.  And, the veteran did not provide 
any medical evidence showing that his back condition was 
linked to any incident in service.  

The RO denied the service connection claim in a March 1973 
rating decision.  The appellant did not file a timely appeal 
to that rating decision.  Hence, that decision became a 
finally adjudicated claim. 

The appellant applied to reopen his claim for service 
connection for a low back disability in February 2004.  
During a December 2005 hearing before the RO, he asserted 
that he hurt his back when he jumped out of a truck while in 
Vietnam and/or while loading a generator into a helicopter.  
He submitted two physical examination reports to support of 
his contention that his back condition developed in service.  
The first examination, which was conducted by the veteran's 
employer in June 1969, indicated that the veteran's back was 
normal.  While the second examination report, which was 
conducted by the same employer in January 1973, showed that 
the veteran had a congenital back defect.  The veteran also 
submitted VA and private treatment records showing that he 
has had ongoing treatment for a back condition since January 
1973.   

The Board concedes that much of the evidence submitted by the 
veteran was not previously submitted to agency decision 
makers.  However, after a thorough review, the Board finds 
that none of the new evidence by itself or when considered 
with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  In 
order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247 (1999); Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Here, the second and third prongs of the 
test have not been addressed by the submission of the new 
evidence, while the first prong was already established at 
the time of the previous denial.  

The aforementioned examination reports do not provide direct 
medical evidence that the veteran injured his back in 
service.  The records simply reaffirm that the veteran's back 
condition did not manifest until early 1973, more than a year 
after his separation from service.  That information was 
previously before the RO.  Moreover, the submitted medical 
records do not indicate that the veteran's bilateral 
spondylolysis and spondylolisthesis of L5-S1 were caused by 
trauma or any other incident in service.  They simply 
chronicle treatment for the back disability.  

The Board acknowledges that the veteran is competent to 
testify about his low back pain and associated symptoms, and 
his testimony in that regard is considered credible.  Barr v. 
Nicholson, 21 Vet.  App. 303 (Fed. Cir. 2007) (where a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination that is medical in nature and is capable of lay 
observation).  However, as a lay person, he is not competent 
to opine as to medical etiology or to render medical 
opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed.  Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, his assertions as to medical causation and 
etiology, absent corroboration by objective medical evidence 
and opinions, lack sufficient probative value to establish a 
nexus between his currently diagnosed low back disability and 
his time in service.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Furthermore, his assertions are in large 
part cumulative of contentions previously considered at the 
time of the previous denial.

In sum, the veteran needed to provide medical or lay evidence 
of an in-service incurrence of a back injury or disease or 
medical evidence of a nexus between his service and his 
current back condition in order to create a reasonable 
possibility of an allowance and therefore, to reopen his 
claim for service connection.  Unfortunately, the evidence 
submitted was in large part cumulative and did not relate to 
an unestablished fact necessary to substantiate the claim.  
Therefore, the Board finds that new and material evidence has 
not been received and the claim remains denied.


ORDER

Service connection for a low back disability remains denied 
because new and material evidence has not been received to 
reopen the claim.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


